Per Curiam.
Upon the petition of plaintiffs a writ of certiorari issued from this court, directed to the district court and judges of the Ninth judicial district, commanding them to certify the records and *745proceedings in a case before them wherein James Bellangee, chairman of the state central committee of the people’s party of Iowa, was plaintiff, and George L. Dobson, etal., constituting the election hoard of the state of Iowa, were defendants. Due return was made, and the case was submitted upon such return and certain oral evidence offered by the petitioners. From an examination of the return, we discover that a motion to set aside the order and judgment of the district court in the case hitherto referred to is still pending in that court, and is undisposed of. The presumption is that all errors,uf any there be, will be corrected by that court, and that there will be no occasion to review its proceedings by writ of certiorari. Until that motion is disposed of, there is no reason for invoking the writ. As an attempt has been made in the district court to correct the errors complained of, the writ was prematurely issued, and it is dismissed.
Kinne, C. J., taking no part.